Evans, P. J.
1. The statute does not in any case authorize delay in tendering to the trial judge a bill of exceptions alleging error in a judgment rendered during a given term of court for more than thirty days after the adjournment of the court for that term. Civil Code (1910), § 6152; Crawford v. Goodwin, 128 Ga. 134 (57 S. E. 240); First National Bank of Forsyth v. Taylor, 138 Ga. 119 (74 S. E. 783).
2. Where a judge of the superior court signs a bill of exceptions as of a certain date, there is no provision of law for him to give a supplemental certificate as to the time when and the circumstances under which he signed the original certificate, with a view to determining whether the bill of exceptions was tendered within the time required by law. By signing the first certificate the judge exhausts his power in that regard, and can not add a supplementary certificate explanatory of the first. Woolf v. State, 104 Ga. 536 (30 S. E. 796) ; Cordray v. Savannah Union Station Co., 134 Ga. 865 (68 S. E. 697) ; Dyson v. Southern Railway Co., 113 Ga. 327 (38 S. E. 749); Langston v. Langston, 141 Ga. 675 (82 S. E. 36).

Writ of error disvñssed.


All the Justices eoncw.

Action; from Cobb superior court. Motion to dismiss.
Gober & Jackson, Joe Abbott, C. H. Griffin, and H. B. Moss, for plaintiff.
McDaniel & Black, Brutus J. Clay, E. H. Clay, and Fred Morris, for defendant.